Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00729-CV

                                        Jeremiah TROMBLY,
                                              Appellant

                                                  v.

                              DEPARTMENT OF THE AIR FORCE,
                                        Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-14-0000304
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 8, 2015

DISMISSED FOR WANT OF PROSECUTION

           On November 25, 2014, we notified pro se Appellant Jeremiah Trombly that the brief filed

on November 24, 2014, failed to comply with Rule 38.1 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 38.1. We recited some of the defects in his brief: e.g., no part of the brief

contained any citations to the record, the brief failed to list or cite any authorities to support

Appellant’s arguments, and the brief contained no proof of service. See id. R. 9.5(d), (e).

           We struck Appellant’s brief and ordered him to file an amended brief that corrected the

listed deficiencies and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. We
                                                                                      04-14-00729-CV


warned Appellant that if the amended brief did not comply with our order, we could “strike the

brief, prohibit [appellant] from filing another, and proceed as if [appellant] had failed to file a

brief.” See id. R. 38.9(a).

       On December 29, 2014, Appellant filed an amended brief, and on January 5, 2015,

Appellant filed a “final” brief. We construe the final brief as a second amended brief; thus, the

final brief completely replaced the amended brief, and we review only the final brief. See 4TH

TEX. APP. (SAN ANTONIO) LOC. R. 8 cmt. (amended brief completely replaces earlier brief).

       The eleven-page final brief identifies the parties, includes a table of contents, and contains

an index listing three authorities. The Statement of the Case, Issues Presented, Standard of

Review, Argument, and Conclusion and Prayer sections comprise three pages plus one sentence

on a fourth page. The brief contains no citations to the record, only fact-oriented complaints.

       Although Trombly complains of certain actions by the Air Force, his brief does not state

that, or explain how, the trial court committed reversible error. The entire argument section

consists of five sentences divided into two paragraphs. The section contains no citations to the

record nor any citations to any authorities. Contra TEX. R. APP. P. 38.1(i) (requiring “clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

record”).

       Appellant’s brief is wholly inadequate to present any questions for appellate review. See

Ruiz v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill,

Inc. v. Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellant’s

final brief and dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 38.9(a),

42.3(b).


                                                  Patricia O. Alvarez, Justice


                                                -2-